Eeed, J.
It is provided, by section 3216 of the Code that “tbe writ of certiorari may be granted whenever specially authorized by law, and especially in all cases where an inferior tribunal, board or officer, exercising judicial functions, is alleged to have exceeded bis proper jurisdiction, or is otherwise acting illegally, whenever in tbe judgment of tbe superior court there is no other plain, speedy and adequate remedy.” The board of equalization was empowered by statute to increase or diminish the valuation of the property affected by its order, as it might deem just and necessary for an equitable distribution of the burden of taxation. Code, § 829. It cannot be said, therefore, that it “ exceeded its proper jurisdiction” in making the order complained of, for it made it in the exercise of the jurisdiction conferred’ upon it. It is claimed by the appellant, however, that the action of the board is illegal, because of the motive or purpose that prompted it. The charge in the petition is that the order was made for the purpose of relieving the city, which was bound to pay such taxes as should be levied on the property, from its share of the public burden, and not for the purpose of equalizing the assessment. That the motive was wrongful will be conceded, but we are of the *353opinion that the action of the board was not “ illegal” in the sense in which that term is used in the section of the Code quoted above. The board was clothed with authority to decide whether the assessment should be diminished. A discretion was conferred upon it by the statute. The error committed by it was as to the order which should be made upon the facts submitted to it. An error of that character cannot be corrected by proceeding by certiorari.
It was held in Tiedt v. Carstensen, 61 Iowa, 384, that, if the inferior tribunal be clothed with authority to decide upon facts submitted to it, the decision is not illegal, whatever it may be, if the subject-matter and the parties are within its jurisdiction; and to the same effect is Smith v. Board of Supervisors, 30 Iowa, 531. The present case is clearly within that rule.
Affirmed.